DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 14-18 of U.S. Patent No. 11,159,240. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 11,159,240.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,159,240.
Claims of Present Application
Claims of U.S. Patent No. 11,159,240
1. A method comprising: generating data by an application specific integrated circuit (ASIC) of a co-packaged optical-electrical chip, the co-packaged optical-electrical chip comprising one or more co-packaged optical modules connected to the ASIC by integrated electrical paths; 




generating a digital signal by mapping the data to symbol data by a plurality of symbol encoding circuits in the ASIC; 


converting the digital signal to analog electrical signal using a digital to analog converter in the ASIC; 
transferring the analog electrical signal from the ASIC to the one or more co-packaged optical modules using the integrated electrical paths in the co-packaged optical-electrical chip; and 
generating, using the one or more co-packaged optical modules, optical signal from the analog electrical signal by using the analog electrical signal to drive an optical modulator in the one or more co-packaged optical modules.

2. The method of claim 1, wherein the digital signal is in digital format.

3. The method of claim 1, wherein the analog electrical signal transferred over the integrated electrical paths from the ASIC to the one or more co-packaged optical modules is in an analog format.

4. The method of claim 1, further comprising: transmitting the optical signal using the one or more co-packaged optical modules.

5. The method of claim 4, further comprising: receiving additional optical signal using the one or more co-packaged optical modules.

6. The method of claim 5, wherein the one or more co-packaged optical modules generate the optical signal and detect the additional optical signal using a laser.

7. The method of claim 6, wherein the laser is an external laser that couples light into the co-packaged optical-electrical chip using one or more optical connections.

8. The method of claim 5, further comprising: generating additional analog electrical signal by converting the additional optical signal using one or more photodetectors in the one or more co-packaged optical modules.

9. The method of claim 8, further comprising: transferring the additional analog electrical signal to the ASIC using the integrated electrical paths.

10. The method of claim 9, further comprising: converting, by a plurality of analog to digital converters in the ASIC, the additional analog electrical signal to additional digital signal.

11. The method of claim 10, further comprising: generating, from the additional digital signal, additional data using from the additional digital signal.
12. The method of claim 11, further comprising: error correction decoding the additional data using a plurality of error correction decoders in the ASIC.

16. A co-packaged optical-electrical chip comprising: an application specific integrated circuit (ASIC) to generate data, the ASIC including a plurality of symbol encoding circuits to convert the data to symbol data, 


the ASIC including a digital to analog converter to convert digital signal to analog electrical signal, the ASIC connected to components of the co-packaged optical-electrical chip by integrated electrical paths; and 


one or more co-packaged optical modules to receive the analog electrical signal from the ASIC using the integrated electrical paths, the one or more co-packaged optical modules including an optical modulator to generate optical signal from the analog electrical signal.


17. The co-packaged optical-electrical chip of claim 16, wherein the symbol data generated by the plurality of symbol encoding circuits is in digital format.

18. The co-packaged optical-electrical chip of claim 17, wherein the analog electrical signal is transferred over the integrated electrical paths to the one or more co-packaged optical modules in an analog format.






19. The co-packaged optical-electrical chip of claim 16, wherein the one or more co-packaged optical modules receive additional optical signal.

20. The co-packaged optical-electrical chip of claim 19, wherein the one or more co-packaged optical modules comprises one or more photodetectors to generate electrical analog signal from the additional optical signal.
1. A method comprising: generating data by an application specific integrated circuit (ASIC) of a co-packaged optical-electrical chip, the co-packaged optical-electrical chip comprising one or more co-packaged optical modules connected to the ASIC by integrated electrical paths that are in a pulse amplitude modulator (PAM) electrical interface of the co-packaged optical-electrical chip; forward error correction (FEC) encoding the data by a plurality of FEC encoders in the ASIC; 
generating digital signal by mapping the data to symbol data by a plurality of symbol encoding circuits in the ASIC and refining the symbol data using a digital signal processing circuit in the ASIC; 
converting the digital signal to analog electrical signal using a plurality of digital to analog converters in the ASIC; 
transferring the analog electrical signal from the ASIC to the one or more co-packaged optical modules using the integrated electrical paths of the PAM electrical interface in the co-packaged optical-electrical chip; and generating, using the one or more co-packaged optical modules, optical signal from the analog electrical signal by using the analog electrical signal to drive an optical modulator in the one or more co-packaged optical modules.

2. The method of claim 1, wherein the digital signal is in digital format.

3. The method of claim 1, wherein the analog electrical signal transferred over the integrated electrical paths from the ASIC to the one or more co-packaged optical modules is in an analog format.

4. The method of claim 1, further comprising: transmitting the optical signal using the one or more co-packaged optical modules.

5. The method of claim 4, further comprising: receiving additional optical signal using the one or more co-packaged optical modules.

6. The method of claim 5, wherein the one or more co-packaged optical modules generate the optical signal and detect the additional optical signal using a laser.

7. The method of claim 6, wherein the laser is an external laser that couples light into the co-packaged optical-electrical chip using one or more optical connections.

8. The method of claim 5, further comprising: generating additional analog electrical signal by converting the additional optical signal using one or more photodetectors in the one or more co-packaged optical modules.

9. The method of claim 8, further comprising: transferring the additional analog electrical signal to the ASIC using the integrated electrical paths.

10. The method of claim 9, further comprising: converting, by a plurality of analog to digital converters in the ASIC, the additional analog electrical signal to additional digital signal.

12. The method of claim 11, further comprising: generating, from the additional digital signal, additional data using an additional MIMO DSP and symbol decoding circuits in the ASIC; and FEC decoding the additional data using a plurality of FEC decoders in the ASIC.


14. A co-packaged optical-electrical chip comprising: an application specific integrated circuit (ASIC) to generate data, the ASIC including a plurality of symbol encoding circuits to convert the data to symbol data, the ASIC including a digital signal processing circuit to refine the symbol data, 
the ASIC including a plurality of digital to analog converters (DACs) to convert digital signal to analog electrical signal, the ASIC connected to components of the co-packaged optical-electrical chip by integrated electrical paths that are in a pulse amplitude modulator (PAM) electrical interface of the co-packaged optical-electrical chip; and 
one or more co-packaged optical modules to receive the analog electrical signal from the ASIC using the integrated electrical paths of the PAM electrical interface, the one or more co-packaged optical modules including an optical modulator to generate optical signal from the analog electrical signal.

15. The co-packaged optical-electrical chip of claim 14, wherein the symbol data generated by the plurality of symbol encoding circuits is in digital format.

16. The co-packaged optical-electrical chip of claim 15, wherein the ASIC comprises a plurality of digital to analog converters to convert the digital signal from the digital format to an analog format, wherein the analog electrical signal is transferred over the integrated electrical paths to the one or more co-packaged optical modules in the analog format.

17. The co-packaged optical-electrical chip of claim 14, wherein the one or more co-packaged optical modules receive additional optical signal.

18. The co-packaged optical-electrical chip of claim 17, wherein the one or more co-packaged optical modules comprises one or more photodetectors to generate electrical analog signal from the additional optical signal.


As the table above illustrates, limitations of claims of the present application are taught by claims of U.S. Patent No. 11,159,240.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voois et al (US Pub. No. 2018/0069632).
Regarding claim 1, Voois et al teaches a method comprising:
generating data by an application specific integrated circuit (ASIC) of a co-packaged optical-electrical chip (see paragraph [0016]; “An integrated coherent transceiver supports a plurality of programmable application modes…”), the co-packaged optical-electrical chip comprising one or more co-packaged optical modules connected to the ASIC by integrated electrical paths (see Figs. 3A, 3B and 4; see also paragraph [0021]; “…optics block 310 which comprises a transmit integrated tunable laser assembly (Tx iTLA) 312, a receive integrated tunable laser assembly (Rx iTLA) 318, an optical modulator 314, a driver 316, and a coherent receiver 320. Alternative embodiments may include different or additional components.”);
generating a digital signal by mapping (412 shown on Fig. 4) the data to symbol data by a plurality of symbol encoding circuits in the ASIC (see paragraph [0031-0032]; “The transmit (Tx) framer/mapper 404 receives the demultiplexed data from the host demultiplexer 402 and performs framing/mapping of the data according to a programmable framing/mapping protocol.”);
converting the digital signal to analog electrical signal (434 shown on Fig. 4) using a digital to analog converters in the ASIC (see paragraph [0037]; “…a digital-to-analog converter (DAC)…”);
transferring the analog electrical signal from the ASIC to the one or more co-packaged optical module (310 shown on Fig. 3A or 3B) using the integrated electrical paths in the co-packaged optical-electrical chip; and
generating, using the one or more co-packaged optical modules, optical signal from the analog electrical signal by using the analog electrical signal to drive an optical modulator in the one or more co-packaged optical modules (see paragraph [0022, 0025]; “…the Tx iTLA generates an optical carrier signal and provides the optical carrier signal to the optical modulator 314. The driver 316 operates in combination with the optical modulator 314 to modulate the HI/HQ and VI/VQ signals onto optical carriers…”).
Regarding claim 2, wherein the digital signal is in digital format (see paragraph [0022]).
	Regarding claim 3, wherein the analog electrical signal transferred over the integrated electrical paths from the ASIC to the one or more co-packaged optical modules is in an analog format (see paragraph [0037]; “…transmit analog front end (Tx AFE) 430 receives the 4-channel signal vectors from the Tx DSP 410, and generates the analog signals 492 (HI, HQ, VI, VQ). In one embodiment, the Tx AFE 430 comprises a line multiplexer (mux)b 432 and a digital-to-analog converter (DAC) (with driver option) 434 which collectively operate to produce the analog signals 492 from the digital symbols.”).
	Regarding claim 4, transmitting the optical signal using the one or more co-packaged optical modules (see paragraph [0022, 0025]; “…the Tx iTLA generates an optical carrier signal and provides the optical carrier signal to the optical modulator 314. The driver 316 operates in combination with the optical modulator 314 to modulate the HI/HQ and VI/VQ signals onto optical carriers…”).
	Regarding claim 5, receiving additional optical signal (332) using the one or more co-packaged optical modules (320) (see Fig. 3A and paragraph [0022]; “Furthermore, the pluggable optical module 108 receives a receive (Rx) optical signal 332 from the optical fiber 328…”).
	Regarding claim 8, generating additional analog electrical signal by converting the additional optical signal using one or more photodetectors in the one or more co-packaged optical modules (see paragraph [0022]; “…generates receive (Rx) data 326 (e.g., a digital electrical signal) provided to the host 322.”).
	Regarding claim 9, transferring the additional analog electrical signal to the ASIC using the integrated electrical paths (see paragraph [0022]; “…the pluggable optical module 108 receives a receive (Rx) optical signal 332 from the optical fiber 328, processes the signal 332, and generates receive (Rx) data 326 (e.g., a digital electrical signal) ...”).
	Regarding claim 13, refining the digital signal using a digital signal processing circuit, the digital signal being refined using a digital processing circuit before conversion to analog signal (see paragraph [0049]; “… the embedded microprocessor 482 may be used to upgrade or enhance the algorithms applied by the Tx DSP 410 and/or Rx DSP 450 …the embedded microprocessor 482 may be used to estimate parameters of the optical channel (such as fiber length, polarization mode dispersion, or optical SNR) and provide such channel monitoring information to the host 222 in real time.”).
	Regarding claim 15, wherein the integrated electrical paths are in quadrature amplitude modulation (QAM) electrical interface that transfers the analog electrical signal from the ASIC to the one or more co-packaged optical module (see paragraph [0006]; “…a transceiver comprising first and second digital interfaces, first and second analog front ends, a 16 quadrature amplitude modulation (16QAM) encoder and a 16QAM decoder. The first digital interface generates a first digital signal vector based on a first host signal received from a host. The 16 quadrature amplitude modulation (16QAM) encoder generates a first 16QAM signal vector based on the first digital signal vector received from the digital interface. The first analog front end generates a first analog signal vector based on the first 16QAM signal vector, and transmits the first analog signal vector to a coherent optical transceiver for transmission over an optical channel by the optical transceiver”).
	Regarding claim 16, Voois et al teaches a co-packaged optical-electrical chip comprising:
an application specific integrated circuit (ASIC) to generate data, the ASIC including a plurality of symbol encoding circuits to convert the data to symbol data (see paragraph [0033]; “The symbol mapper 412 encodes received data words according to a programmable constellation mapping. For example, in various embodiments, the symbol mapper 412 may apply encoding for dual-polarization quadrature phase shift keying (DP-QPSK) modulation (e.g., 40 G or 100 G DP-QPSK), encoding for dual-polarization binary phase shift keying (DP-BPSK) modulation (e.g., 40 G DP-BPSK), encoding for dual-polarization quadrature amplitude modulation (DP-QAM) encoding such as DP-16QAM (e.g., 100 G or 200 G DP-16QAM), or other encoding scheme.”), the ASIC including a digital to analog converters (DACs) to convert digital signal to analog electrical signal, the ASIC connected to components of the co-packaged optical-electrical chip by integrated electrical paths (see paragraph [0037]; “…transmit analog front end (Tx AFE) 430 receives the 4-channel signal vectors from the Tx DSP 410, and generates the analog signals 492 (HI, HQ, VI, VQ). In one embodiment, the Tx AFE 430 comprises a line multiplexer (mux)b 432 and a digital-to-analog converter (DAC) (with driver option) 434 which collectively operate to produce the analog signals 492 from the digital symbols.”); and
one or more co-packaged optical modules to receive the analog electrical signal from the ASIC using the integrated electrical paths, the one or more co-packaged optical modules including an optical modulator to generate optical signal from the analog electrical signal (see paragraph [0022, 0025]; “…the Tx iTLA generates an optical carrier signal and provides the optical carrier signal to the optical modulator 314. The driver 316 operates in combination with the optical modulator 314 to modulate the HI/HQ and VI/VQ signals onto optical carriers…”).
Regarding claim 17, wherein the symbol data generated by the plurality of symbol encoding circuits is in digital format (see paragraph [0033]; “The symbol mapper 412 encodes received data words according to a programmable constellation mapping. For example, in various embodiments, the symbol mapper 412 may apply encoding for dual-polarization quadrature phase shift keying (DP-QPSK) modulation (e.g., 40 G or 100 G DP-QPSK), encoding for dual-polarization binary phase shift keying (DP-BPSK) modulation (e.g., 40 G DP-BPSK), encoding for dual-polarization quadrature amplitude modulation (DP-QAM) encoding such as DP-16QAM (e.g., 100 G or 200 G DP-16QAM), or other encoding scheme.”).
Regarding claim 18, wherein the analog electrical signal is transferred over the integrated electrical paths to the one or more co-packaged optical modules in the analog format (see paragraph [0037]; “The transmit analog front end (Tx AFE) 430 receives the 4-channel signal vectors from the Tx DSP 410, and generates the analog signals 492 (HI, HQ, VI, VQ). In one embodiment, the Tx AFE 430 comprises a line multiplexer (mux)b 432 and a digital-to-analog converter (DAC) (with driver option) 434 which collectively operate to produce the analog signals 492 from the digital symbols.”).
Regarding claim 19, shown on Fig. 3A, wherein the one or more co-packaged optical modules (320) receive additional optical signal (332).
Regarding claim 20, wherein the one or more co-packaged optical modules comprises one or more photodetectors to generate electrical analog signal from the additional optical signal (see paragraph [0022]; “…optical module 108 receives a receive (Rx) optical signal 332 from the optical fiber 328, processes the signal 332, and generates receive (Rx) data 326 (e.g., a digital electrical signal)…”; it is inherent that there is photodetector to convert optical signal into electrical signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voois et al (US Pub. No. 2018/0069632) in view of Mehrvar et al (US Pub. No. 2018/0198547).
Regarding claim 6, shown on Figs. 3A and 3B, Voois et al teaches wherein the one or more co-packaged optical modules generate the optical signal and detect the additional optical signal using TxiTLA 312 and RxiTLA 318 and differs from the claimed invention in that Voois et al does not specifically teach that the one or more co-packaged optical modules generate the optical signal and detect the additional optical signal using a laser.  However, it is well known in the art to use a laser to generate the optical signal and detect the additional optical signal.  Mehrvar et al teaches communication system which generate optical signal and detect the additional optical signal using a laser (see Fig. 1, Fig. 4 and paragraphs [0024]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the communication system of Voois et al by replacing TxiTLA 312 and RxiTLA 318 with a laser, as taught by Mehrvar et al, in order to conserve power. 

Allowable Subject Matter
Claims 7, 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Doerr et al (US Pub. No. 2018/0203187) is cited to show co-packaging photonic integrated circuits and Application Specific Integrated Circuits (ASICs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637




/DALZID E SINGH/Primary Examiner, Art Unit 2637